DETAILED ACTION
This Office Action is in response to the Amendment for Application Number 16597632 received on 12/17/2020.
Claims 1-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation, “performed by system and the personal computer”, which appears to contain a minor typographical error.  The limitation will be interpreted as “performed by the system and the personal computer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
similar" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The context of how the term is used is with respect to accessing information of operations that are “similar to the processing operation”.  However one of ordinary skill in the art would not be able to determine what the requirements are for an operation to be considered “similar” to the processing operation versus not similar to the processing operation, rendering the scope of the limitation as being indefinite.

Claim 10 recites the limitation, “performed by system and the personal computer" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted to recite, “performed by the computer system and the personal computer”.

Claims 2-9 and 11-18 are rejected for the reasons above by virtue of their dependencies to claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 8364751) in view of Hopkins et al. (US 20170272349).


Regarding claim 1, Meijer disclosed a system comprising: 
a plurality of processors (Meijer, Fig. 2, devices 32 and 36,  Figure 9, processing unit 146, col. 10, lines 49-67); and
a network communication interface (Meijer, Fig. 2, devices 32 and 36,  Figure 9, col. 11, lines 18-30); 
wherein the system is configured to:
receive, through the network communication interface, a request from a personal computer to perform a processing operation on a data set (Meijer, Fig. 5, system 82 which includes Operation Partitioning Component 84; col. 5, lines 26-63, Meijer disclosed a scenario 80 involving the partitioning and processing of operation 12 sent from the client 32, to which Operation 12 is shown in Figure 3. See col. 3, lines 5-50 which discloses types of operations the client may request, including operations to be performed on data sets; See also col. 6, lines 10-35 for more examples of the operation); 

based at least in part on a previous performance comparison between the system and the personal computer (Meijer, col. 5, lines 25-35, Meijer disclosed evaluating the operation 12 which comprises instructions to be processed by processing engine 102 for client 32; col. 6, lines 39-53, Meijer disclose “manner(s) of choosing the partitions to allocate the computing either to the client or the processing engine”;  col. 6, lines 60 through col. 7, line 10, Meijer disclosed allocating partitions to either the client or the server based on factors including performance comparisons between the client and the server; Such comparisons occur before the decision of server processing or transmitting a data set), 
perform the processing operation on the data set or transmit the data set to the personal computer (Meijer, col. 6, lines 60 through col. 7, line 10, Meijer disclosed allocating partitions to either the client or the server based on factors including performance comparisons between the client and the server;  col. 4, line 36-67; Meijer disclosed a partitioning of the client’s requested operation 12, in which some parts of the operation 12 may be performed on the server 36 (such as the querying of the database and retrieval of records) (i.e. data set as claimed), while a significant amount of the filtering and organizing of the operation 12 is allocated to the client 32 in the post-processing client portion 50”;  col. 6, lines 39-54, Meijer disclosed the system deciding 
While Meijer disclosed the system performing a performance comparison between the client and the system in order to determine whether to perform the processing operation on the data set or transmit the data set to the personal computer, as shown above, Meijer did not explicitly disclose wherein the performance information includes past performance speeds of the devices being compared to decide where the processing should be performed.
In an analogous art, Hopkins disclosed, a “server selection component” that may be remote from the client (Hopkins, [0121]), the server selection component including a mapping component that accesses a mapping data store 310, and also including a comparison component 416 for comparing the output of the application analysis component 410 for an application 121 in the form of classified operations with the mapping component 415 to obtain an output of one more currently available servers having the characteristics for the application 121 (Hopkins, [0124]-[0125]).
Hopkins disclosed “analysis may classify operations of the application and these may be mapped to characteristics of available servers in order to select an appropriate server for execution of the application or a portion of the application” (Hopkins, [0005], [0029], [0056]).  
Hopkins further disclosed “Applications and messaging clients may choose the server that has the best response for the type of workload of the application”, by fastest response (Hopkins, [0058], “As an example, messages put under a transaction might work more efficiently on a server that has very fast disk storage as transactional work is very heavily dependent on disk throughput. Messages that are not required to be persistent and not required to be under transactional control may function better on machines with more memory.”; [0123], “The server selection component 130 may include an application operation classification component 414 which may classify the operations of an application as output by the application analysis component 410. The operation classifications used may relate to the nature of the operations carried out, their characteristics, their business importance, their priority in terms of speed and accuracy, etc.”).   
Hopkins disclosed the selection of the server to give optimal performance, based on analysis of past experience statistics data which may be provided to the mapping or model of application operation classes to server characteristics (Hopkins, [0118]).  
Therefore Hopkins disclosed the concept of comparing nodes to determine the best node in terms of performance speed on the basis of comparing a previous performance of a previously performed operation on a dataset, i.e. APIs and calls.
Meijer’s disclosed concept of comparing performance data between client and server would have led one of ordinary skill in the art at the time the invention was filed to apply other well-known techniques of performance comparisons.  As such, one of ordinary skill in the art would have been motivated to combine the teachings of Meijer with the teachings of Hopkins, as they both include concepts of choosing a device according to performance characteristics.

Claim 10 recites a method with limitations that are substantially similar to the limitations of claim 1.  As shown above, Meijer disclosed the steps of the method.  Therefore claim 10 is rejected under the same rationale applied above with respect to claim 1.

Regarding claims 2 and 11, Meijer and Hopkins disclosed the system of claim 1, including wherein the information indicates whether the system completed a previous processing operation on a previous data set before the personal computer completed the previous processing operation on the previous data set (Hopkins, [0124]-[0125], Hopkins disclosed the server selection component including a mapping component that accesses (obtains) a mapping data store 310, and also including a comparison component 416 for comparing the output of the application analysis component 410 for an application 121 in the form of classified operations with the mapping component 415 to obtain an output of one more currently available servers having the characteristics for the application 121, [0123] in which the comparison may be based on speed;  The combination of such within the teachings of Meijer results in Meijer’s 

Regarding claims 3 and 12 Meijer and Hopkins disclosed he system of Claim 1, wherein the system is configured to perform the processing operation on the data set or transmit the data set to the personal computer further based at least in part on a hardware specification of the personal computer (Meijer, col. 6, lines 60-65, Meijer disclosed “processing capacity” and “storage capacity” of the client” as a basis for the decision as to whether to process the complete operation 12 or allocate partitions to the client; With respect to claim 12, the decision on such hardware specifications requires the determination of such hardware specifications of the client).

Regarding claims 4 and 13, Meijer and Hopkins disclosed the system of Claim 1, wherein the system is configured to: perform the processing operation on the data set or transmit the data set to the personal computer further based at least in part on at least two of: comparing a size of the data set to a threshold size, a type of the processing operation being performed (Meijer, col. 6, lines 8-15, Meijer disclosed ways for deciding on partitioning; col. 6, lines 23-35, Meijer disclosed determining where to perform the instructions based on the type, of work item,  “advantageous to perform such processing locally before sending the work item to the server for processing of a more computationally portion of the work item”), a type of data being operated on in the processing operation (Meijer, col. 6, lines 40-45), an identity of a user making the request to perform the processing operation, or an identity of the personal computer.

Regarding claims 5 and 14, Meijer and Hopkins disclosed the system of Claim 1, wherein the system is configured to: perform the processing operation on the data set in response to receiving the request to perform the processing operation on the data set; and transmit a result of the processing operation to the personal computer (Meijer, col. 6, lines 37-54, Meijer disclosed the system may determine to process the entire request depending on the instructions involved;  See also the portions described above with regards to a manner for deciding where partitions are performed based on the performance comparisons, which may reasonably result in the system 82 performing the entire operation 12 for the client).

Regarding claim 6, Meijer and Hopkins disclosed the system of Claim 5, wherein the system is further configured to: 
transmit the data set to the personal computer (Meijer, col. 4, line 36-67; Meijer disclosed a partitioning of the client’s requested operation 12, in which some parts of the operation 12 may be performed on the server 36 (such as the querying of the database and retrieval of records) (i.e. data set as claimed), and providing that data set to the client such that the client may process the requested instructions corresponding to the data set); and 
determine whether the system performed the processing operation on the data set before the personal computer locally performed the processing operation on the transmitted data set (Hopkins, [0124]-[0125], Hopkins disclosed the server selection component including a mapping component that accesses (obtains) a mapping data 410 for an application 121 in the form of classified operations with the mapping component 415 to obtain an output of one more currently available servers having the characteristics for the application 121, [0123] in which the comparison may be based on speed;  The combination of such within the teachings of Meijer results in Meijer’s decision making process to determine which of the client and server was faster to perform the operation).

Regarding claims 7 and 16, Meijer and Hopkins disclosed the system of Claim 1, wherein the system is configured to perform the processing operation on the data set by executing a large-scale data processing engine (Meijer, col. 6, lines 25-35).

Regarding claim 9, Meijer and Hopkins disclosed the system of Claim 1, wherein the system has at least one of: more raw processing power, more random access memory (RAM), more storage capacity, or better redundancy than the personal computer (Meijer, col. 6, lines 20-40; col. 10, lines 24-36, which provides multiple embodiments for the client device via examples which have low raw processing power, RAM, storage capacity, compared to the examples for the system/server examples; See also, col. 8, lines 34-50).

Regarding claim 15, Meijer and Hopkins disclosed the method of Claim 14 further comprising: transmitting the data set to the personal computer (Meijer, col. 4, line 36-67; Meijer disclosed a partitioning of the client’s requested operation 12, in which some 
receiving a time that the personal computer finishes performing the processing operation on the transmitted data set (Hopkins, [0124]-[0125], Hopkins disclosed the server selection component including a mapping component that accesses (obtains) a mapping data store 310, and also including a comparison component 416 for comparing the output of the application analysis component 410 for an application 121 in the form of classified operations with the mapping component 415 to obtain an output of one more currently available servers having the characteristics for the application 121, [0123] in which the comparison may be based on speed;  The accessing of speeds as characteristics for the processing of an operation includes the receipt of time in which the operation was completed.  The combination of such within the teachings of Meijer results in Meijer’s decision making process to determine which of the client and server was faster to perform the operation).


In an analogous art, Hopkins disclosed, “analysis may classify operations of the application and these may be mapped to characteristics of available servers in order to select an appropriate server for execution of the application or a portion of the application” (Hopkins, [0029]) in which “Applications and messaging clients may choose the server that has the best response for the type of workload of the application”, in which the best response may directly relate to the fastest response (Hopkins, [0031], [0058]).  Hopkins further disclosed the monitoring to occur at regular time periods, and 
Meijer’s disclosed concept of comparing performance data between client and server would have led one of ordinary skill in the art at the time the invention was filed to apply other well-known techniques of performance comparisons.  As such, one of ordinary skill in the art would have been motivated to combine the teachings of Meijer with the teachings of Hopkins, as they both include concepts of choosing a device according to performance characteristics.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Hopkins comparison of past performance comparisons on previous operations within the teachings of Meijer, as doing so would obtain the predictable results of improving Meijer’s performance comparison process for determining which device should perform certain partitions of the initial operation, resulting in faster response times to requested operations by the user, thereby increasing the system’s desirability of use by its customers.


.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 8364751) in view of Hopkins et al. (US 20170272349) and further in view of Sicola et al. (US 9110731).

Regarding claims 8 and 17, Meijer and Hopkins disclosed the system of Claim 7.  Meijer further suggests a wide range of server devices to allow for the processing to take place including parallel processing techniques (col. 6, lines 25-30, col. 10, lines 25-38).
While Meijer suggests the use of parallel processing (Meijer, col. 6, lines 25-30), Meijer did not explicitly disclose further comprising: a plurality of storage devices set up with a fault-tolerant configuration; and wherein the plurality of processors are configured to perform the processing operation tolerant of a failure by at least one processor of the plurality of processors.
In an analogous art, Sicola disclosed a plurality of storage devices set up with a fault-tolerant configuration; and wherein the plurality of processors are configured to perform the processing operation tolerant of a failure by at least one processor of the plurality of processors (Sicola, col. 3, lines 15-25, “the servers 112 and data storage capacity 107 preferably utilize a fault tolerant arrangement so that the 
One of ordinary skill in the art would have been motivated to combine the teachings of Sicola with Meijer since Meijer suggests parallel processing, and Sicola provides a specific implementation of parallel processing.
Therefore it would have been obvious to one of ordinary skill in the art at the tiem the invention was filed to incorporate the use of Sicola’s specific implementation of parallel processing to allow for redundancy upon processing a user’s data, thereby providing for managed reliability in data integrity (Sicola, col. 3, lines 25-35).

Response to Arguments
	The Double Patenting Rejections have been withdrawn in view of the Terminal Disclaimer filed 12/17/2020.
The Applicant does not appear to provide any arguments with respect to the prior art of record.
37 C.F.R. §1.111(b) recites:
“In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   

The applicant’s response does not appear to point out the specific distinctions believed to render the claims patentable over the applied references.  For the purpose of further prosecution, the examiner will address the applicant’s response, but any future response which fails to address specific distinctions may be considered non-responsive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.C. et al. (US 10650016) disclosed the receiving of a request for data ingestion (Fig. 2, 202) and the comparing of client resource information with server resource information based on the request received (Fig. 2, 204) and the determining, based on said comparing, the location for formatting of data during said ingestion (Fig. 2, 206) and in response to such, performing the formatting at the determined location (Fig. 2, 208). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JERRY B DENNISON/Primary Examiner, Art Unit 2443